DETAILED ACTION
Claims 1-4 were filed with the application on 12/16/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 3 is objected to because of the following informalities: in line 8 of claim 3, the phrase “throttle position” should be replaced with – throttled position – to be consistent with language in claim 1, line 35.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, line 10, the phrase “a pilot chamber” renders the claim confusing and, therefore, indefinite.  It is not clear if “a pilot chamber” is part of “a pair of first pilot chambers” recited in line 5, or a different pilot chamber.  For purposes of examination, they are construed to be different chambers.  The examiner suggests replacing “a pilot chamber” in line 10 (and throughout as necessary) with -- a switching valve pilot chamber – to clarify the different chambers.
With regard to claim 1, the phrase “the pilot chamber” renders the claim indefinite because it is not clear which pilot chamber is being referred to in line 16.  For purposes of examination, it is assumed that “the pilot chamber” refers to the same pilot chamber in line 10.  The examiner suggests replacing “the pilot chamber” in line 16 (and throughout as necessary) with -- the switching valve pilot chamber – to clarify the different chambers.
With regard to claim 1, the phrase “supply/discharge” (line 18) renders the claim indefinite.  It is not clear if the “/” means “and” or if it means “or”.  Correction is required.
With regard to claim 1
Claim 1 recites the limitation "the other pressure" in line 24.  There is insufficient antecedent basis for this limitation in the claim.
With regard to claim 1, the phrase “supply/discharge” (line 29) renders the claim indefinite.  It is not clear if the “/” means “and” or if it means “or”.  Correction is required.
With regard to claim 1, the phrase “to/from” (line 30) renders the claim indefinite.  It is not clear if the “/” means “and” or if it means “or”.  Correction is required.
With regard to claim 4, the phrase “seated/leave” (line 14) renders the claim indefinite.  It is not clear if the “/” means “and” or if it means “or”.  Correction is required.
Dependent claims 2 and 3 are rejected for being dependent upon a rejected claim.

Allowable Subject Matter
Claims 1-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to disclose or render obvious “a main pilot passage connected to an upstream side of the switching valve in the neutral passage, the main pilot passage being configured to lead the working fluid in the neutral passage to the pair of first pilot chambers; and a sub pilot passage connected to the upstream side of the switching valve in the neutral passage, the sub pilot passage being configured to lead .
The closest prior art of record are U.S. Pat. Pub. No. 2004/0031173; U.S. Pat. Pub. No. 2005/0178116, and U.S. Pat. No. 4,259,986.  However, none of these references teach or suggest obvious “a main pilot passage connected to an upstream side of the switching valve in the neutral passage, the main pilot passage being configured to lead the working fluid in the neutral passage to the pair of first pilot chambers; and a sub pilot passage connected to the upstream side of the switching valve in the neutral passage, the sub pilot passage being configured to lead the working fluid in the neutral passage to the pilot chamber” as required by independent claim 1.  It would not have been obvious to modify any of the cited references to arrive at the arrangement required by the claims without hindsight reasoning and improperly changing the principle of operation of each reference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219.  The examiner can normally be reached on Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007 or Craig Schneider can be reached at 571-272-60073607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA CAHILL/Primary Examiner, Art Unit 3753